Citation Nr: 1124012	
Decision Date: 06/23/11    Archive Date: 06/29/11

DOCKET NO.  06-09 447	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, New York


THE ISSUE

Entitlement to a rating in excess of 10 percent for residuals of a left ankle injury.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

A. Adamson, Counsel


INTRODUCTION

The Veteran served on active duty from January 1986 to January 1990 and from January to March 1991.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2005 rating decision by the Buffalo RO that denied an increased rating for residuals of a left ankle injury.

When this case was previously before the Board in May 2010, it was remanded for further development.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required.


REMAND

The Veteran seeks an evaluation in excess of 10 percent for his service-connected left ankle injury.  This issue was remanded in May 2010 so that the record could be fully developed and so that the Veteran could be afforded a new VA examination to assess the current severity of his ankle disability.  

In August 2010, the Veteran reported to the VA examiner that he has steady left ankle pain averaging 3 to 8 out of a 0 to 10 pain scale.  He also reported flare-ups of severe pain lasting two days, and occurring two to three times per month.  Physical examination revealed "plantar flexion 35 degrees, dorsiflexion 15 degrees with pain."  Repetitive testing revealed "no change in the range of motion and there continued to be pain with range of motion as noted above."  In neither statement, nor anywhere else in the report, does the examiner state at which point in motion that the pain begins.  For this reason, the examination report is inadequate.  In other words, the VA examination report does not adequately discuss how the Veteran's range of motion is affected by pain, i.e., the extent of his pain-free left ankle plantar flexion and dorsiflexion.  A remand is thus necessary to determine his pain-free left ankle plantar flexion and dorsiflexion, to include any possible limitation of motion due to pain, weakness, or fatigue, as well as any additional loss of motion or pain during periods of flare ups.  See C.F.R. § 4.71a, Diagnostic Codes 5271 (2010); see also DeLuca v. Brown, 8 Vet. App. 202, 206 (1995) (examinations upon which the rating decisions are based must adequately portray the extent of functional loss due to pain "on use or due to flare-ups").  

Accordingly, the case is REMANDED for the following action:

1.  After associating any pertinent, outstanding records with the claims folder, afford the Veteran a new VA ankle examination.  The Veteran's claims file should be made available and reviewed by the examiner.  The examiner must also record the Veteran's report of his pain and limitation of motion of his left and right knees.

The VA examiner should then conduct all necessary testing, including range of motion studies (measured in degrees, with normal range of motion specified).  The examiner must determine whether there are objective clinical indications of pain or painful motion; weakened movement; premature or excess fatigability; or incoordination; and, these determinations should be expressed in terms of the degree of additional range of motion loss due to such factors.  This includes instances when these symptoms "flare-up" or when the ankle is used repeatedly over a period of time.  This determination should also be portrayed, if feasible, in terms of the degree of additional range of motion loss due to these factors.  In doing so, the examiner must acknowledge the Veteran's report of pain and estimate his pain-free left ankle plantar flexion and dorsiflexion, both on examination, during the normal course of the Veteran's typical day, as well as during periods of flare-up.

All findings and conclusions should be set forth in a legible report.

2.  Then, readjudicate the Veteran's claim.  If the benefits sought on appeal remain denied, the Veteran and his accredited representative should be issued a supplemental statement of the case (SSOC) and given a reasonable opportunity to respond.  

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
STEVEN D. REISS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2009).

